Name: Council Regulation (EEC) No 2977/83 of 19 October 1983 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in the first quarter of 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 10 . 83 Official Journal of the European Communities No L 294/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2977/83 of 19 October 1983 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in the first quarter of 1984 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (3), as last amended by Regulation (EEC) No 1 195/82 (4), established a system of trade with non-member countries in this sector ; whereas this system includes the collection of an import levy ; Whereas the Community has concluded voluntary restraint agreements with the great majority of the non-member countries exporting sheepmeat and goat ­ meat products ; whereas under Article 34 of the above ­ mentioned Regulation the Council may, before 1 April 1984, make amendments to the various systems gover ­ ning the market of the products in question ; Whereas, pending the conclusion of agreements with other non-member countries which traditionally export to the Community, and pending the disclosure of the amendments, if any, to the existing voluntary restraint agreements, it would seem appropriate to restrict in the first quarter of 1984 the collection of the levy and the issue of import licences in respect of certain products from these countries ; Whereas imports into the Member States should be allowed, account being taken of traditional trade patterns, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem subject to quantitative limits expressed in tonnes of carcase equivalent per non-member country concerned and per category : CCT heading No Non-member country concerned and quantity Description Chile Spain Other non-member countries (a) 01.04 Live sheep and goats : B. Other (b) 0 0 25 02.01 Meat and edible offal of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV. Of sheep or goats : a) Fresh or chilled b) Frozen 0 375 125 0 25 25 (a) Excluding Argentina, Australia, Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia . (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0,47 for products falling within subheading 01.04 B of the Common Customs Tariff. (  ) OJ No C 180, 7. 7. 1983, p. 6 . (2) Opinion delivered on 14 October 1983 (not yet published in the Official Journal). (3) OJ No C 183 , 16 . 7 . 1980, p. 1 . &lt; OJ No L 140 , 20 . 5 . 1982, p. 22 . No L 294/2 Official Journal of the European Communities 26. 10 . 83 2. Member States may be authorized to issue import licences for the products referred to in paragraph 1 up to the limit of quantities corresponding to their tradi ­ tional imports coming from the non-member coun ­ tries concerned. Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 1837/80. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984 until voluntary restraint agreements with the non-member countries concerned are implemented or until 31 March 1984 whichever is the earlier. Article 2 For the products and non-member countries specified in Article 1 , the import licences as provided for in Article 16 of Regulation (EEC) No 1837/80 shall be issued in the first quarter of 1984 subject to the quan ­ titative limits laid down in Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1983 . For the Council The President C. SIMITIS